Citation Nr: 0409993	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-06 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 7, 2001 for 
the award of a total rating based upon individual unemployability 
due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1970 to May 1973.   

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which awarded a total rating based upon individual 
unemployability effective March 7, 2001.  In August 2003, this 
matter was remanded to the RO.  

The appeal is REMANDED in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran's informal claim for a total disability rating for 
compensation purposes based on individual unemployability was 
received on July 8, 1994.  

2.  On October 25, 1996, the schedular criteria for a total rating 
based upon individual unemployability due to service-connected 
disabilities was met.     


CONCLUSION OF LAW

The criteria for an effective date of October 25, 1996 for the 
grant of a total disability rating based upon individual 
unemployability due to service-connected disability are met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400, 4.16 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002) redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations that implement the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence that 
is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence the claimant is 
responsible for providing.  38 U.S.C.A. § 5103(a) (West 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their possession.  
38 C.F.R. § 3.159(b) (2003).  The United States Court of Appeals 
for Veteran Claims (Court) has found that this regulation imposes 
a fourth VCAA notice requirement.  Pelegrini v. Principi, 17 Vet. 
App. 412, 422 (2004).  VA's General Counsel has held that the 
Court's statements regarding the "fourth element" were dicta.  
VAOPGCPREC 01-2004 (2004).

In a letter dated in May 2001, VA notified the veteran of the 
evidence needed to substantiate the claim for a total rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU) and offered to assist him in obtaining any 
relevant evidence.  The May 2001 letter notified the veteran of 
the criteria for establishing TDIU and therby met the VCAA notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a letter dated in November 2001, the RO notified the veteran of 
the evidence needed to substantiate his claim for service 
connection, and offered to assist him in obtaining any relevant 
evidence.  The letter gave notice of what evidence the veteran 
needed to submit and what the VA would try to obtain.  The letter 
did not notify the veteran of the evidence needed to substantiate 
entitlement to an earlier effective date for service connection.  
However, the effective date issue is a "down stream" issue from 
that of entitlement to the benefit.  Grantham v. Brown, 114 F .3d 
1156 (1997).  VA's General Counsel has held that VA is not 
required to provide § 5103(a) notice with regard to "down stream 
issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 68 Fed. Reg. --; cf. 
Huston v. Principi, 17 Vet. App. 195, 202 (2003).  The Board is 
bound by the General Counsel's holding.  38 U.S.C.A. § 7104(c) 
(West 2002).

In Pelegrini the majority also expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. at 420-2.  In the 
present case, VCAA notice was provided prior to the initial 
adjudication of the proper effective date.  

The Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim, and that the duty to assist 
requirements of the VCAA have been satisfied.  Pertinent VA 
treatment records were obtained.  The veteran was afforded a VA 
examination to determine the current severity of the service-
connected disability.  Under the circumstances, the Board finds 
that there is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claim.  Hence, no 
further notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Pertinent Law and Regulations

Effective dates

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In the case of a claim for total rating, if an increase in 
disability occurred within one year prior to the date of claim, 
the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than one 
year prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A.§ 5110(b)(2); 
Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 
(o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination 
the Board must consider all of the evidence, including that 
received prior to previous final decisions.  Hazan v. Gober, 10 
Vet App 511 (1997). 

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§ 3.151 (2003).  A "claim" means a formal or informal 
communication in writing requesting a determination of entitlement 
or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2003).

The provisions of 38 C.F.R. § 3.155(a) (2003), provide that:  

Any communication or action, indicating an intent to apply for one 
or more benefits under the laws administered by [VA], from a 
claimant...may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within 1 year from the date it was sent to the 
claimant, it (the formal claim) will be considered filed as of the 
date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).

"Date of receipt" means the date on which a claim, information or 
evidence was received in the VA.  38 C.F.R. § 3.1(r) (2003). 

A report of examination or hospitalization will be accepted as an 
informal claim for benefits under an existing law or for  benefits 
under a liberalizing law or Department of Veterans Affairs issue, 
if the report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a) (2003).  

Once a formal claim for pension or compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of report of examination or hospitalization by Department 
of Veterans Affairs or uniformed services will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  The date of an outpatient or hospital examination at, or 
admission to, a VA hospital will be accepted as the date of 
receipt of the informal claim to reopen when a claim specifying 
the benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 C.F.R. § 
3.157(b)(1).
 
Total rating based upon individual unemployability due to service-
connected disabilities

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2003). 

If the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341. 

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  See 38 C.F.R. § 4.16(a).  

If the veteran's service connected disability or disabilities do 
not equal the percentage requirements of § 4.16(a), § 4.16(b) 
provides that veterans may have their cases submitted to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration if the RO determines that they are unemployable by 
reason of their service connected disabilities. 

Standard of review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the veteran.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  "A veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

Factual Background

In a March 1974 rating decision, service connection was granted 
for low back strain with spina bifida and a 10 percent evaluation 
was assigned effective May 2, 1973.  

In February 1994, the veteran filed a claim for an increased 
rating for the service-connected back disability.  He reported 
that medical evidence was available at the VA medical center in 
Durham, North Carolina.  He made no statements regarding his 
employment.

During a July 8, 1994 VA examination the veteran reported that he 
had been unable to work for the past year because of back pain.  
He indicated that his back pain had become much worse in the past 
two and a half years.  Examination revealed that he walked with a 
stiff gait and rose from a sitting position in obvious pain.  
Examination of the lumbosacral spine revealed acute objective 
tenderness over the L4-5 with severe paraspinal muscle spasm, and 
exaggerated lumbosacral curve.  There was objective evidence of 
severe pain on any motion involving the back.  There was decreased 
pinprick sensation in the entire left lower extremity.  The 
diagnosis was degenerative disc disease of the lumbar spine with 
radiculopathy.  

In a July 1994 rating decision, the RO assigned a 40 percent 
rating for low back strain from January 24, 1994.  

In a statement received on September 2, 1994, the veteran 
contended that his back pain had increased since service, and he 
needed help getting out of bed.  This condition continued to 
deteriorate and it "took a toll on his jobs."  He stated that he 
had sharp pains in the left leg and hip area which caused him to 
fall.  He stated that no job had lasted longer than five years, 
because he would get fired for his attendance and tardiness.  On 
one job, his left leg gave way and he damaged equipment and was 
fired.  He relatated that "up until this point," he had been able 
to work, but had not worked a full eight hour day since January 
1994. 

A May 1995 VA Pain Clinic treatment record reveals that the 
veteran was referred for evaluation of his chronic low back pain.  
It was noted that the pain had increased and now radiated down his 
left lower extremity to his foot.  It was further noted that the 
veteran had been unemployed since 1993 because of the back pain.  
He previously worked as an electrical technician.      

In a statement received in October 25, 1996, the veteran reported 
that his back condition had worsened, and now caused his legs to 
weaken, and him to fall.

A March 1997 VA examination report notes that the veteran was 
unable to work.  The veteran reported that he was not currently 
working due to back pain.  He walked with a cane.  Examination 
revealed an antalgic gait.  He had mild spasm on the right lower 
area of the lumbar spine.  The diagnosis was chronic lumbosacral 
strain with mild radicular symptoms in the left leg. 

An April 1997 rating decision assigned a 60 percent rating to the 
low back strain with spina bifida and radiculopathy from October 
25, 1996.  

A May 1998 VA treatment record notes that the veteran had been 
unable to work for two and a half years due to the back 
disability.  

On March 7, 2001, the veteran's formal claim for TDIU was 
received.  In the application, the veteran reported that he had 
last worked full time in 1988.  He reported that he worked as a 
maintenance mechanic for an airline from March 1983 to May 1988.  
He indicated that he had applied for a sales position in August 
1999.  

On an August 2001 VA examination the diagnosis was lumbosacral 
strain with spina bifida by X-ray and radiculopathy by clinical 
examination.    

A November 2001 rating decision granted TDIU from March 7, 2001.   

Analysis

VA is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a); See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  The Board has reviewed the record to 
determine whether an informal claim was filed prior to March 7, 
2001.  

In determining whether there was an earlier claim the Board is 
required to determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of whether 
the claim is specifically labeled as a claim for the benefit.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
However, an "informal claim must identify the benefit sought."  Id 
(citing 38 C.F.R. § 3.155(a) (2003)).  The Federal Circuit has 
elaborated that VA, "has a duty to fully and sympathetically 
develop the veteran's claim to its optimum in order to determine 
if an informal claim had been raised.  With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised by 
the evidence, applying all relevant laws and regulations.  Szemraj 
v. Principi, 357 F.3d 1370 (2004); see also Moody v. Principi, No. 
03-7119, 2004 U.S. App. LEXIS 4609 (Fed. Cir. Mar. 10, 2004).  

Where a veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) that an informal claim "identify the benefit sought" has 
been satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, at 1384.  

The July 1994 VA examination report contains the veteran statement 
that he had been unable to work for the past year because of his 
service-connected back pain.   

The July 8, 1994 VA examination report constituted an informal 
claim for TDIU since the examination report indicates that the 
veteran was unable to work due to his service-connected low back 
disability.  38 C.F.R. § 3.157 (2003).

Although a formal claim for benefits was not received within one 
year of the informal claim (the July 8, 1994 VA examination 
report), there is no indication that the RO sent the veteran a 
formal application.  Thus the one-year period was not tolled.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); 38 C.F.R. § 
3.155(a).  Accordingly, the date of claim is July 8, 1994.    

The law provides, in part, that the effective date of an 
evaluation and award of compensation based on a claim for an 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  However, in cases 
involving disability compensation, it can be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one year 
of that date.  38 C.F.R.§ 3.400(o)(2).

In the present case, the date that entitlement to TDIU on a 
schedular basis is October 25, 1996, when the evidence showed that 
he was unemploybable by reason of service connected disability, 
and his disability met the percentage requirements for that 
benefit.  38 C.F.R. § 4.16(a).  

Prior to October 25, 1996, the disability evaluation assigned to 
the service-connected low back disability was 40 percent.  Thus, 
prior to October 25, 1996, the requirements of 38 C.F.R. § 4.16 
had not been met.  Accordingly, the appropriate effective date for 
the award of TDIU is October 25, 1996.  

The Board finds that the criteria for an effective date of October 
25, 1996, for the grant of a TDIU are met.  38 U.S.C.A. §§ 1155, 
5110; 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.16.

Under 38 C.F.R. § 4.16(b), if the veteran's service-connected 
disability or disabilities do not meet the percentage requirements 
of § 4.16(a), § 4.16(b) provides that veterans may have their 
cases submitted to the Director, Compensation and Pension Service, 
for extra-schedular consideration if the RO determines that they 
are unemployable by reason of their service connected 
disabilities.  

The provisions of 38 C.F.R. § 3.321(b)(1) (2003), provide that in 
order to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the VA Chief Benefits Director or the Director 
of the VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.

The governing norm for such an award is a finding that the case 
presents such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular rating schedule standards.

The Court of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this question, 
and in fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations. Floyd v. 
Brown, 9 Vet. App. 88 (1996).

The Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).
 
Review of the record reveals that from July 8, 1994, the date of 
the informal claim, to October 24, 1996, a 40 percent evaluation 
was assigned to the service-connected low back disability.  The 
medical evidence for that time period further shows that the 
service-connected low back disability caused marked interference 
with employment and actually prevented the veteran from being 
employed.  This evidence indicates that the low back disability 
causes marked interference with employment.  38 C.F.R. § 
3.321(b)(1).  Therefore, the Board must remand the case to the RO 
so that his claim can be referred for consideration of an 
extraschedular rating for the time period prior to October 25, 
1996.  Colayong v. West, 12 Vet. App. 524, 537 (1999).  


ORDER

An effective date of October 25, 1996 for the award of TDIU is 
granted.  

Referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating for a low back disability 
prior to October 24, 1996 is granted. 


REMAND

In light of the action taken above, the Board is REMANDING this 
case for the following action:

1.  The RO should invite the veteran to submit employment and 
other records showing the impact of his low back disability on his 
employment prior to October 24, 1996.

2.  The RO should then refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating for 
the veteran's service-connected low back disability pursuant to 
the provisions of 38 C.F.R. § 3.321(b) prior to October 24, 1996.

The case should then be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112). 



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



